IN THE
                            TENTH COURT OF APPEALS



                                   No. 10-17-00003-CV

                              IN RE CAROLYN BARNES


                                   Original Proceeding



                             MEMORANDUM OPINION

       Relator Carolyn Barnes’s petition for writ of mandamus is denied. Recently

amended Rule of Civil Procedure 145 governs a party’s claim that the party is unable to

afford costs for preparation of the appellate record. TEX. R. APP. P. 20.1 cmt.; see TEX. R.

CIV. P. 145 (effective Sept. 1, 2016).

       Accordingly, Relator’s motion for emergency stay is dismissed as moot.




                                                 REX D. DAVIS
                                                 Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied; motion denied
Opinion delivered and filed January 11, 2017
[OT06]




In re Barnes                                   Page 2